Citation Nr: 0912052	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-21 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
bilateral pes planus with bunionectomy and Achilles 
tendonitis disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a right knee disability.

Jurisdiction over this matter was transferred to the 
Philadelphia, Pennsylvania RO in approximately June 2006.

In May 2007, the Veteran submitted a statement in which he 
claimed entitlement to service connection for acquired pes 
planus.  Service connection had previously been established 
for this condition.

In June 2007, the Veteran's representative submitted evidence 
in conjunction with "multiple issues."  Neither the Veteran 
nor his representative has identified specific additional 
issues since submitting this evidence.

In addition, the Board received VA treatment records dated in 
November 2000 and June 2003 in December 2008.  These records 
are subject to the New York Mail Amnesty Program, and were 
not considered by the agency of original jurisdiction (AOJ).  
The Veteran's representative has waived AOJ consideration of 
these newly received records.  38 C.F.R. § 20.1304 (2008).  
The Board notes that these records are not pertinent to the 
instant appeal.

Associated with the evidence received in December 2008, was 
evidence that the Veteran was being treated for post-
traumatic stress disorder (PTSD) that was found to be due to 
combat in the Persian Gulf War.  It does not appear that a 
claim for service connection for PTSD has been made or 
adjudicated.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. 
Cir. 2007) (holding that medical records cannot constitute an 
original claim for service connection).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability 
and service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran claims that he suffers from a right knee 
disability as a result of his "abnormal gait" caused by his 
service-connected bilateral pes planus with tendonitis.

A VA orthopedic examiner indicated in an October 2005 opinion 
that the Veteran's right knee condition was less likely than 
not caused by or the result of "service connected trauma".  
No opinion was provided as to whether a right knee disability 
was related to the service connected pes planus.

A VA outpatient treatment record dated in May 2005, shows 
that the Veteran presented with possible medial collateral 
ligament dysfunction possibly complicated by pes planus with 
osteotomies.  

An examination is needed to obtain a competent opinion as to 
whether any current right knee disability was caused or 
aggravated by the service connected pes planus.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA 
examination to determine whether he has a 
right knee disability that is related to a 
service connected condition.  The claims 
folder including a copy of this remand 
must be made available to, and be reviewed 
by, the examiner.  The examiner should 
note such review in the examination report 
or in an addendum. 

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
right knee disability was caused or 
aggravated by the service-connected 
bilateral pes planus with bunionectomy and 
Achilles tendonitis.

The examiner should provide rationales for 
these opinions.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




